Having considered the petition, we conclude that our
                    intervention by way of extraordinary writ relief is not warranted.    See
                    Smith, 107 Nev. at 677, 818 P.2d at 851; NRAP 21(b)(1). Accordingly, we
                                 ORDER the petition DENIED.




                                                                                              J.
                                                              Gibbons


                                                                                              J.
                                                              Douglas


                                                                                              J.
                                                              Saitta




                    cc:   David August Kille, Sr.
                          Attorney General/Carson City
                          Pershing County Clerk




    SUPREME COURT
            OF
          NEVADA


   (0) 1947A

AZZEDif                     NMOMME2IMEL   ERESO